                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:21-cv-46-RJC-DSC

     XPO LOGISTICS, INC.,                            )
                                                     )
                                                     )
s,                  Plaintiff,                       )
                                                     )
     v.                                              )               ORDER
                                                     )
     DHRUV BANSAL,                                   )
                                                     )
                  Defendants.                        )
                                                     )

           THIS MATTER comes before the Court on Plaintiffs’ Motion for a Preliminary

     Injunction. (Doc. Nos. 4–6.)

           Plaintiff XPO Logistics, Inc. filed a Motion for a Preliminary Injunction on

     February 11, 2021 against Defendant Dhruv Bansal. In the Motion, Plaintiff seeks a

     Preliminary Injunction prohibiting Defendant from performing services for a competing

     business in a business area of competition. (Doc. No. 4 at 1.) Plaintiff indicates that

     Defendant was a previous employee of the Plaintiff, and that Defendant had since

     agreed to work for a competitor in violation of his prior Confidential Information

     Protection Agreement (CIPA) with the Plaintiff. (Id. at 1–2.)

           On November 4, 2020, Plaintiff XPO Logistics, Inc. filed a Motion for a

     Temporary Restraining Order and a Preliminary Injunction in state court. (Doc. No. 1-

     1 at 2.) On November 9, 2020, the state court issued a Temporary Restraining Order

     (TRO) enjoining Defendant Bansal from violating the non-competition covenant in the

     CIPA, and ruled that the TRO would remain in place until the Preliminary Injunction
                                                 1




            Case 3:21-cv-00046-RJC-DSC Document 10 Filed 02/17/21 Page 1 of 3
hearing. (Doc. No. 1-1 at 44–45.) Defendant removed the case to federal court on

January 29, 2021. (Doc. No. 1.) Plaintiff’s brief states that Defendant has indicated

that the state court’s TRO expires 14 days after removal, while Plaintiff argues instead

that under Rule 65 this TRO does not expire within that timeframe. (Doc. No. 4 at 2.)

      Whether or not the state court’s TRO expired after 14 days, this Court has the

power to issue a TRO of its own given that the case has been removed to federal court.

Fed. R. Civ. P. 65. Based on a review of the docket, this Court agrees with the state

court that the Plaintiff has filed a verified complaint alleging that immediate and

irreparable injury will result to the movant before the Defendant can be heard in

opposition, and that Plaintiff has provided sufficient reasons that additional notice is

not required. Plaintiff has made a showing that Defendant signed a non-compete

agreement which barred him from working for a competitor within one year, and also

that less than one year later Defendant agreed to work for a competitor in an area of

competition with the Plaintiff. (Doc. No. 5; Doc. No. 1-1.)

      Based on the evidence and allegations presented by Plaintiff, in the words of the

state court, Plaintiff has “demonstrated a likelihood of success on the merits of its

breach of contract claim against Defendant Bansal and that the relief requested in the

Motion is necessary and appropriate to prevent irreparable and continuing harm to

XPO and is necessary for the protection of XPO’s rights during the course of litigation.”

(Doc. No. 1-1 at 45.) This Court agrees and will issue the same TRO, which will remain

in place until the Preliminary Injunction hearing, which this Court will set for

February 25, 2021.


                                             2




       Case 3:21-cv-00046-RJC-DSC Document 10 Filed 02/17/21 Page 2 of 3
                     IT IS, THEREFORE, ORDERED that:

                            1. Defendant Bansal is enjoined and restrained from violating the non-

                               competition covenant set forth in the Confidential Information Protection

                               Agreement by performing services for a Competing Business, including

                               Hub, in any area, division, or segment that competes with XPO;

                            2. Under Fed. R. Civ. P. 65, this Order shall be binding on Defendant

                               Bansal, his agents, his attorneys, and those persons in active concert or

                               participation with Defendant Bansal who receive actual notice of this

                               Order;

                            3. This Order shall remain in effect until the hearing on the Motion for

                               Preliminary Injunction;

                            4. Plaintiffs’ Motion for Preliminary Injunction (Docs. Nos. 4–6) is set for a

                               hearing on February 25, 2021; and

                            5. Defendant shall file a Response to Plaintiffs’ Motion for Preliminary

                               Injunction (Docs. Nos. 4–6) by close of business on Monday, February 22.

                               Plaintiffs shall Reply by close of business on Wednesday, February 24.

                     SO ORDERED.


Signed: February 17, 2021




                                                              3




                      Case 3:21-cv-00046-RJC-DSC Document 10 Filed 02/17/21 Page 3 of 3
